DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 9-28 of U.S. Application 16/353200 filed on June 19, 2019 have been examined.

Allowable Subject Matter
Claims 9, 19, and 24 is allowed over the prior art of record.
The closest prior art of record is Furst et al., US 20140100742 A1, Foltin, US 20160368445 A1, Patterson et al., US 6605877 B1, Glueck et al., US 20130197746 A1, hereinafter referred to as Furst, Foltin, Patterson, Glueck, respectively.
The following is an examiner’s statement of reasons for allowance:

Furst discloses controlling deployment of a plurality of passenger restraint devices, wherein the plurality of passenger restraint devices may be triggered in response to measuring a movement variable and use of a timer.

Foltin discloses controlling deployment of an airbag of a vehicle based on various criteria. 



Glueck discloses determining operability of an airbag inflator.

As to claims 9, 19, and 24, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

An electronic module assembly for controlling the deployment of one or more airbags in an aircraft, the electronic module assembly comprising: 
one or more processors configured to receive signals from a crash sensor and an accelerometer, wherein the one or more processors are configured to: 
receive, from the crash sensor, a first signal indicating an occurrence of a crash event; 
receive, from the accelerometer, a second signal indicating the occurrence of the crash event; and
responsive to receiving the first signal and the second signal: 
obtain a timing value for an inflator from a plurality of timing values; and 
generate a third signal to fire the inflator based, at least in part, on the timing value.


receiving, from a crash sensor, a first signal indicating an occurrence of a crash event; 
receiving, from an accelerometer, a second signal indicating the occurrence of the crash event; and 
responsive to receiving the first signal and the second signal: 
obtaining a timing value for an inflator from a plurality of timing values; and 
generating a third signal to fire the inflator based, at least in part, on the timing value.

A computer-readable storage medium storing contents that, when executed by one or more processors, cause the one or more processors to: 
receive, from a crash sensor, a first signal indicating an occurrence of a crash event; 
receive, from an accelerometer, a second signal indicating the occurrence of the crash event; and 
responsive to receiving the first signal and the second signal: 
obtain a timing value for an inflator from a plurality of timing values; and 
generate a third signal to fire the inflator based, at least in part, on the timing value.
Claims 10-18 depend from claim 9, claims 20-23 depend from claim 19, and claims 25-28 depend from claim 24 and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668